Citation Nr: 0715083	
Decision Date: 05/21/07    Archive Date: 06/01/07	

DOCKET NO.  05-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1965 to April 
1969, and is shown to have had additional Reserve military 
service through April 1992, sufficient to qualify for 
military retired pay thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the veteran's claims.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  There is no competent objective evidence demonstrating 
that the veteran has hearing loss for VA purposes or tinnitus 
at any time during or subsequent to service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in December 2003, 
prior to the issuance of the adverse rating decision now on 
appeal from September 2004.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  All available service medical records were 
collected for review.  The veteran submitted no private 
medical records which were relevant to his claims for service 
connection for hearing loss and tinnitus, nor did he refer to 
any treatment with VA for these claimed disorders.  All known 
available evidence with respect to these claims has been 
collected for review, and the veteran does not argue nor does 
the evidence on file suggest that there remains any 
outstanding relevant evidence which is uncollected for 
review.  

The Board considered referring this case for VA examination 
with a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d), but in the complete absence of any 
clinical or other objective evidence demonstrating hearing 
loss disability for VA purposes or tinnitus at any time 
during or subsequent to service, there is no duty to obtain 
such examination.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For the purpose of applying the laws administered by VA, 
impaired hearing will not be considered to be a disability 
until and unless the auditory thresholds in any of the 
relevant frequencies for speech of 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz (cycles per second) is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
case law has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Analysis:  There are on file formal military service physical 
examinations of the veteran which were completed in March 
1963, November 1964, August 1967, May 1971, July 1980, 
December 1984, March 1988, and for final separation in March 
1992.  Each of these examinations for service found that the 
veteran's ears and drums were normal.  Each of these 
examinations includes pure tone decibel threshold audiometric 
examinations which show that the veteran's hearing at the 
pure tone decibel thresholds of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz for speech were normal at 20 decibels or less.  

Although the reported pure tone decibel thresholds did 
marginally increase over the years from 1963 to 1992, in the 
absence of any pure tone decibel thresholds in excess of 20, 
the veteran's hearing is considered normal at all times 
during active military service.  Additionally, each of the 
physical examinations on file includes a report of medical 
history which was completed by the veteran himself.  On each 
occasion, the veteran indicated in the negative as to whether 
he had any ear, nose or throat trouble or running ears or 
hearing loss.  No service medical record on file includes any 
complaint by the veteran or finding by clinical personnel 
that the veteran had hearing loss or tinnitus.  The final 
physical examination on file from 1992 included audiometric 
examination results demonstrating that the veteran had no 
higher than a 15-decibel threshold at any of the relevant 
frequencies for speech.  

The veteran has submitted no objective clinical evidence from 
after his separation from the military Reserve showing or 
suggesting that he has hearing loss for VA disability 
purposes or tinnitus.  There is, in fact, simply no evidence 
on file supporting a finding that the veteran has hearing 
loss for VA purposes or tinnitus at any time during or after 
service.  The Board notes that the veteran's military 
occupation during service was administrative in nature, and 
he is not shown to have served in combat with the enemy or to 
have been exposed to any particular acoustic trauma, and he 
has alleged no such trauma during any of his military service 
during the pendency of the appeal.  The service medical 
records indicate that his principal occupation during his 
Reserve service years was as financial planner, also an 
occupation not noted for acoustic trauma.  

In the absence of any competent medical or other objective 
evidence demonstrating that the veteran has hearing loss for 
VA disability compensation purposes or tinnitus, and a 
competent clinical opinion relating such disabilities to some 
incident, injury or disease of active military service, 
awards of service connection for hearing loss and tinnitus 
are not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


